Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 25,
2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00217-CV


                     IN THE INTEREST OF J.M.C. AND R.T.C

                      On Appeal from the 245th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-26598


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed February 14, 2019. On July 19,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.